Mount, J.
The appellant was convicted of practicing dentistry for a fee without first having procured - a license therefor. He appeals from a judgment imposing upon him a fine of $50.
He argues that the evidence was insufficient to show that he practiced dentistry or that he received a fee therefor. The evidence shows without dispute, that the appellant maintained a dental office in Seattle and agreed to make a new mouth plate for the prosecuting witness for the price of $5; that in order to fit the plate it was necessary to extract a tooth. Appellant extracted the tooth and took an impression for the plate and collected $3 on account. Subsequently the plate *684was made, but the prosecuting witness did not return for it. It was conceded that appellant at the time did not have a license authorizing him to practice dentistry in the state, as required by the dental act. Appellant stated to the prosecuting witness, at the time the tooth was extracted, that he made no charge for extracting the same. These acts of the appellant clearly constituted the practice of dentistry within the meaning of Bal. Code, §3032. While appellant made no independent charge for extracting the tooth, that was a necessary part of the work in fitting the plate to the mouth, because the plate could not be fitted or the impression taken without the removal of the tooth. The charge therefore covered that as much as any other part of the work. But the taking of the impression was itself practicing dentistry, because that act was for the purpose of correcting a malformation of the jaw, by inserting a tooth in place of the one removed. The evidence was clearly sufficient. State v. Sexton, 37 Wash. 110, 79 Pac. 634.
Appellant also argues that the act is unconstitutional. We have heretofore, in State ex rel. Smith v. Board of Dental Examiners, 31 Wash. 492, 72 Pac. 110, and In re Thompson, 36 Wash. 377, 78 Pac. 899, passed upon all the questions presented here, and we are satisfied with the conclusions there reached. See, also, State v. Sexton, supra; State v. Brown, 37 Wash. 106, 79 Pac. 638.
There is no error in the record, and the judgment must therefore be affirmed.
Hadley, C. J., Crow, Fullerton, and Root, JJ., concur.